This is a suit to enjoin an action at law for the collection of rent under a lease and for the return of moneys already paid. *Page 66 
The ground alleged is that complainant was induced to enter into the lease by fraudulent representations and the concealment of material facts. Several hearings were had and considerable testimony taken. The premises at the northwest corner of Park Place and Saybrook Place, Newark, were desired by the complainant for the erection of advertising clocks. The lease was drawn by William S. Williamson, secretary of complainant company. It specially says that complainant must get and pay for the permit. The lease was signed and there is no evidence, as far as I can see, that complainant was improperly urged to sign it. It then transpired that the city of Newark would not grant the permit because the building was not strong enough, and there is testimony that applications of like character had been denied in the past. It was the duty of the complainant, I think, under the doctrine of caveat emptor to investigate the situation and ascertain before entering into the lease whether the structure was adaptable for the purpose desired. It could have inquired at the building department at the city hall when all facts would have been disclosed. There is no evidence that defendant endeavored to prevent this or made any false statements about the property. In fact, the evidence seems to show that it made no statements at all, at least, until after the lease was signed.
I will advise a decree dismissing the bill.